Citation Nr: 0533083	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 14, 1999, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Pappas


INTRODUCTION

The veteran-appellant served on active duty from November 
1974 to July 1983, and from March 1984 to October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the appeal of a September 1999 rating decision of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
Regional Office (RO).  That rating decision granted the 
veteran's claim for a total disability evaluation based on 
individual unemployability (TDIU), effective June 14, 1999.  
The veteran disagreed with the effective date of the TDIU 
award, and ultimately perfected an appeal of that part of the 
decision.

In June 2005, the veteran appeared at the RO for a travel 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal as to the earlier effective 
date issue has been obtained by the RO, and VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate the earlier effective date 
claim have been fully met.

2.  The veteran filed an initial claim of entitlement to a 
TDIU on June 14, 1999.  At that time, the veteran had met the 
schedular criteria for TDIU in that his combined schedular 
evaluation was 80 percent disabling.  

3.  Employment and medical records associated with the claims 
file document that on October 31, 1998, but no earlier, it 
was factually ascertainable that the veteran was unemployable 
solely by reason of his service-connected disabilities.  


CONCLUSION OF LAW

The requirements for an effective date of October 31, 1998, 
but no earlier, for the grant of a TDIU have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5110, 7105; 38 C.F.R. 
§§ 3.102, 3.158, 3.159, 3.400, 3.655, 20.202 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than June 
14, 1999 for TDIU benefits.  He contends that he was self-
employed as a dog breeder, but was finally forced to quit 
working full-time in October 1998 because of his service-
connected disabilities.  He contends that because he had 
applied for a TDIU within one year of that time, an effective 
date for the benefits should be awarded based upon when he 
stopped working.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the merits of the appellant's claim.

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) sets out the obligations of 
VA with respect to the duty to assist a claimant and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  VA is required to provide the claimant with 
notice of what information or evidence is to be provided by 
the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the September 1999 
rating decision, October 2003 statement of the case, December 
2004 supplemental statement of the case, February 2005 
supplemental statement of the case, and May 2005 supplemental 
statement of the case.  These documents included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The October 2003 statement of the case provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim as well as the law and implementing 
regulations of the VCAA.  

Further, in correspondence dated in May 2005, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to an earlier effective date 
for the grant of a TDIU.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The Court 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  In 
this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
The notice provided to the veteran in May 2005 was given 
following the first AOJ adjudication of the claim, but prior 
to the transfer and certification of the veteran's case to 
the Board.  Notwithstanding the timing of the notice, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the May 2005 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim--that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In this case, as explained in detail, the record is devoid of 
any evidence that the veteran had filed an earlier claim for 
TDIU, or that he was unemployable because of his service-
connected disabilities prior to October 31, 2005.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
It does not appear that there are any additional pertinent 
medical treatment records or documents to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his TDIU claim.  Accordingly, the Board 
will proceed with appellate review.



Analysis

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2005), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  Although the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2004); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

By rating decision in September 1999, the RO awarded the 
veteran TDIU, effective June 14, 1999.  That date represented 
the date on which VA received the veteran's initial TDIU 
claim.  The veteran does not contend that he had submitted a 
TDIU claim any earlier than that date, either formal or 
informal.  Rather, he contends that he should be entitled to 
an earlier effective date for TDIU because he was 
unemployable by virtue of his service-connected disabilities 
within the one year period prior to the filing of his claim, 
specifically citing October 31, 1998, as his last day of 
gainful employment.  Under 38 C.F.R. § 3.400(o)(2), it is 
necessary to determine whether, sometime between June 14, 
1998 and June 14, 1999, the veteran's inability to retain 
substantially gainful employment became factually 
ascertainable.  

In an August 1997 rating decision, prior to the period in 
question, the veteran was awarded substantial increases to 
several of his service-connected disabilities.  The 
evaluation of degenerative disc disease of the lumbar spine 
was increased from 10 percent to 60 percent disabling, 
effective from February 6, 1995.  The evaluation of his 
degenerative disc disease of the cervical spine was increased 
from 10 percent to 20 percent, effective from February 6, 
1995.  The evaluation of esophageal reflux disease was 
increased from 0 percent to 10 percent disabling, effective 
from February 6, 1995, and the evaluation of impingement 
syndrome of the right (major) shoulder was increased from 10 
percent to 20 percent, effective from October 22, 1993.  The 
evaluation of his service-connected residuals of a fracture 
to the right ring and little fingers was also increased from 
0 percent to 10 percent disabling, effective from October 22, 
1993.  

Significantly, the veteran's combined schedular evaluation 
was increased from 30 percent, effective from October 22, 
1993, to 80 percent disabling, effective from February 6, 
1995.  This represented the initial instance in which the 
veteran met the schedular criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2005).  

It is clear from the foregoing grant of increased disability 
benefits that the veteran's service-connected disabilities 
had substantially compromised his ability to work as early as 
February 1995.  In essence, there is no question, that he was 
significantly disabled.  There is also no question that the 
veteran thereafter continued to maintain gainful employment 
despite these disabilities.  The real question at issue is 
whether the veteran was unemployable by virtue of his 
service-connected disorders at any time within the one year 
prior to the filing of his claim for TDIU.  

Following a review of the veteran's claims folder, including 
the veteran's VA treatment records, Internal Revenue Service 
(IRS) tax records, and employment records, the Board finds 
that the earliest date that it was factually ascertainable 
that that the veteran was incapable of obtaining or 
maintaining gainful employment was the date offered by the 
veteran as his last day of full-time employment, October 31, 
1998.  

According to the veteran's own testimony, he was gainfully 
employed as a dog breeder prior to that date, and unable to 
sustain such employment thereafter.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, the Board finds that the 
veteran's testimony regarding his unemployment history is 
credible, and substantiated by his IRS tax returns.  Also 
noteworthy is the report of VA hospitalization from November 
19-20, 1998, for surgical treatment of ruptured biceps 
tendon.  According to the report, the veteran had hyper 
extended his left elbow two weeks earlier while training dogs 
when he felt a tear and heard a noise in the elbow area.  

It is important to understand that the veteran's statement as 
to the date of unemployability is both self-serving and self-
defeating evidence.  In indicating unemployability effective 
October 31, 1998, he has conceded his employability prior to 
that date.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  Although 
he also had some income from employment after that date, 
based upon the amount of that income, his employment could 
not be considered as having been gainful.  

Offering the veteran the benefit of the doubt in the 
assessment of his claim, the Board finds that the veteran was 
unemployable by virtue of his service-connected disabilities, 
effective October 31, 1998, but not before.  There is no 
provision in either the statute or the regulations that 
allows for an effective date earlier than October 31, 1998, 
based on a new claim for TDIU.  The Board concludes that the 
evidence supports application of the criteria for an 
effective date retroactive to October 31, 1998 for the TDIU 
award.  The preponderance of the evidence, however, is 
against finding TDIU earlier than October 31, 1998.  38 
C.F.R. § 3.400(q)(ii).


ORDER

Entitlement to an effective date for a grant of a TDIU, 
retroactive to October 31, 1998, is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


